UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1360



LYNN HENDERSON BEAR; PAULA RAE SKEEN,

                                          Plaintiffs - Appellants,

          and


DAVID ALAN BEAR; JAMES LEE SKEEN; JOSHUA TYLER
SKEEN; CORI NICHOLE SKEEN,

                                                         Plaintiffs,


KEITH A. MORRIS; ALICE D. CLINTON; TOMMY ALEX-
ANDER; LOIS JOHNSON; BETTY LOU SAUER; PAULINE
CART; CHARLES CART; SHELLEY JOHNSON; ALLEN
DODGE; SUSAN R. DODGE; GREGORY B. SUMNER;
ESTHER SUMNER,

                                                 Parties in Interest,

          versus


JOHN   D. WYDRA, JR.; ANGELA MARTINEZ; BOB
RIDGWAY; CARL HORN, III; DIANE K. VISCOVO; L.
A. SCOTT, JR.; MICHAEL F. EASLEY; HAL D.
LINGERFELT; MARY E. HUGHES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-97-500-3-P)
Submitted:   July 6, 1999            Decided:   September 21, 1999


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynn Henderson Bear, Paula Rae Skeen, Appellants Pro Se.     Mark
Timothy Calloway, United States Attorney, James Michael Sullivan,
Assistant United States Attorney, Charlotte, North Carolina;
Leonidas McNeil Chestnut, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal the district court’s orders denying relief

on their action filed under Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and dismissing

claims against federal magistrate judges on grounds of judicial

immunity.     We have reviewed the record and the district court’s

opinions and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Bear v. Wydra, No. CA-97-

500-3-P (W.D.N.C. Mar. 26, 1998; Feb. 11, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  3